Citation Nr: 1514204	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to May 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in January 2015; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

The October 2012 statement of the case lists among the evidence considered VA treatment records from the VA Medical Center in Richmond from October to November 2008 and records from the VA Medical Center in Fayetteville from January 2006 to April 2012.  However, those records do not appear in the Veteran's Veterans Benefits Management System (VBMS) paperless claims processing file.  On remand, those records, and any subsequent VA treatment records, should be associated with the Veteran's VBMS file.  

Further, at his January 2015 Board hearing, the Veteran indicated that he had applied for Social Security Administration (SSA) disability benefits.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those records, including all adjudications and the underlying records, must also be associated with the Veteran's file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file all of the Veteran's VA treatment records, including records from the VA Medical Center in Richmond from October to November 2008 and records from the VA Medical Center in Fayetteville from January 2006 to present.

2. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




